                                                                                 cc: Fiscal


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED OF OMAHA LIFE                          No. CV 18-3228 PA (PLAx)
     INSURANCE COMPANY,
12                                                 JUDGMENT IN INTERPLEADER
                   Plaintiff-in-Interpleader,
13          v.
14   KELLYSUE KAPLAN, BLAKE
     KAPLAN, ALEXANDRIA SANDEL,
15   BRADLEY KAPLAN, AUSTIN
     SANDEL, BRETT KAPLAN, and DOES
     1 through 10,
16
                   Defendants-in-Interpleader.
17
18
19          In accordance with the Court’s October 17, 2018 Minute Order granting the Motion

20   for Release and Discharge filed by plaintiff United of Omaha Life Insurance Company

21   (“United of Omaha”),

22          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

23          1.     United of Omaha shall, by no later than November 13, 2018, deposit the

24   proceeds of the life insurance policy number UA9362031 (the “Policy”) it issued to decedent

25   Scott Kaplan (“Decedent”), plus applicable interest, with the Clerk of the Court.

26          2.     Upon United of Omaha’s deposit of the subject funds with the Clerk of Court,

27   defendants KellySue Kaplan, Blake Kaplan, Alexandria Sandel, Bradley Kaplan, Austin

28   Sandel, and Brett Kaplan (collectively “Defendants”) are permanently enjoined from
 1   instituting any action or proceeding against United of Omaha, or its agents, affiliates,
 2   parents, subsidiaries, attorneys, or assigns, with respect to the Policy or the payment of
 3   proceeds of the Policy.
 4          3.      The Clerk shall continue to hold all sums placed in interpleader by United of
 5   Omaha in an interest bearing account pending further order of the Court.
 6          4.      United of Omaha is dismissed from this action with prejudice.
 7          5.      Upon United of Omaha’s deposit of the subject funds, United of Omaha is
 8   released from any obligation to make any further court appearances or file further papers in
 9   this matter.
10          IT IS SO ORDERED.
11
12   DATED: October 17, 2018
13                                                       __________________________________
14                                                                  Percy Anderson
                                                           UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   -2-
